UNITED sTATEs 1)1sTR1cT coURT F 1- ,
F0R THE DISTRICT oF CQLUMB!A L E D>

Michael smich, ) MAY 04 mm
Plain¢ifr, § C|;;|g'2006 WL 4706998, *8 (D. Md. Oct. 4, 2006). To the extent that
Smith has stated any claim of discrimination in this complaint, it is barred by the doctrine of res
judicata, which stands for the proposition that "a final judgment on the merits of an action
precludes the parties or their privies from relitigating issues that were or could have been raised
in that action." Allen v. McCurry, 4498 U.S. 90, 94 (l980). Therefore, the claims against WSSC
and its employees will be dismissed as barred by res judicata.

The complaint does not state a cognizable claim -- either for employment discrimination
or anything else _ against the two EEOC investigators. These defendants had no employment
relationship with Smith and owed him no duty to "produce any evidence that WSSC or EEOC
were in compliance with any of the federal laws." Complaint 11 ll.

Accordingly, the claims against WSSC and its three employees will be dismissed on res
judicata grounds, and the claims against the two EEOC investigators will be dismissed for failure

to state a claim upon which relief may be granted. A separate order accompanies this

%a»€/§ %e

Date:  )_ 5’/ 101 9 Uni{ed States District Judge

memorandum opinion.